court did not err in denying his petition as procedurally time barred.
                 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                               J.
                                                   Hardesty


                                                                               J.
                                                   Douglas


                                                                               J.




                 cc:   Hon. Michelle Leavitt, District Judge
                       Johnnie Lee Parham
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e